 In the Matter of BABY LINE FURNITURE COMPANY, AND THE AUTO-MATIC TENSION SCREEN COMPANYandFURNITURE WORKERS UNION,LOCAL 1561, AFFILIATED WITH CARPENTERS AND JOINERS UNION,A. F. L., AND UNITED FURNITURE WORKERS OF AMERICA, LOCAL576, AFFILATED WITH C. 1. O.Case No. RE-14AMENDMENT TO DIRECTION OF ELECTIONSAugust 7, 1940On July 24, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections 1 in the above-entitled proceeding, the election to be conducted as early as possiblebut not later than thirty (30) days from the date of the Direction.The Board, having been advised by United Electrical, Radio and Ma-chineWorkers of America, Local 1421, affiliated with the Congressof Industrial Organizations, through the Regional Director for theTwenty-first Region (Los Angeles, California), that it desires tohave its name removed from the ballot in the elections directed by theBoard in this proceeding, hereby amends its Direction of Elections bystriking therefrom the words, "whether they desire to be representedfor the purposes of collective bargaining by United Brotherhood ofCarpenters and Joiners of America, affiliated with the American Fed-eration of Labor, by United Electrical, Radio and Machine Workersof America, Local 1421, or by neither", and substituting therefor thewords, "whether or not said employees desire to be represented byUnited Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor for the purposes of collectivebargaining."MR. WILLIAM M. LEISLRSON took no part in the consideration ofthe above Amendment to Direction of Elections.25N L R B 80926 N. R. L. B., No. 25215